SHARPE, J.
In omitting averments to effect that defendant knew the property described in the indictment *127was stolen and bad not the intent to restore it to the owner, the indictment in this case fails to charge the offense made punishable by section 5054 of the Code, or any other offense. The criminal court cannot acquire jurisdiction or render a legal judgment of conviction except upon a charge preferred, of conduct which by law is made criminal.—Smith v. State, 68 Ala. 55; Miles v. State, 94 Ala. 106.
The judgment will be reversed and the cause remanded.